                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DELAWARE RIVER JOINT TOLL                         CIVIL ACTION
 BRIDGE COMMISSION

                      v.                           NO. 19-2978

 W. GERALD OLEKSIAK



                                      MEMORANDUM
KEARNEY,J.                                                                        August 2, 2019

       The Compact Clause of the United States Constitution permits the Commonwealth of

Pennsylvania and State of New Jersey to surrender portions of their sovereignty under a Compact's

terms to form a bi-state entity. In 1934, elected representatives of the Commonwealth and New

Jersey agreed to form the Delaware River Joint Toll Bridge Commission under the Compact

Clause. The elected representatives specifically granted all powers, except those inconsistent with

the Constitution and their state constitutions, to the Bridge Commission so long as it exercised

those powers in accord with its Compact's purposes including maintaining and repairing the

Bridge Commission's facilities.     The elected representatives specifically reserved its local

municipalities' police power on the roads approaching the bridges.

       The Bridge Commission is now completing a several hundred-million-dollar project at the

Scudder Falls Bridge in Bucks County, Pennsylvania. Now close to the end of constructing new

buildings to house its employees, the Commonwealth's Secretary of the Department of Labor and

Industry is directing his Department's inspectors to preclude the Bridge Commission's contracted

elevator company from activating or repairing elevators in the Bridge Commission's new

buildings. After evaluating affidavits and oral argument which all parties agree constitutes the
entire record for injunctive relief, we today grant the Bridge Commission's Motion to preliminarily

enjoin the Commonwealth's Secretary from further interfering, impeding or delaying the

activation and repair of elevators in the Bridge Commission's buildings.

I.      Adduced facts at our preliminary injunction hearing.

        The Commonwealth of Pennsylvania and State of New Jersey created the Delaware River

Joint Toll Bridge Commission in 1934 as a "bi-state entity" governed by a Compact under the

Compact Clause of the United States Constitution. 1 The Bridge Commission maintains bridges

and roadways crossing the Delaware River between the Commonwealth and New Jersey including

the Scudder Falls Bridge. 2

                                      The terms of the Compact

        The Compact defines the Bridge Commission's powers and duties. 3 The Commonwealth

and New Jersey agreed "there be a single agency for both States empowered to further the

transportation interests of these States with respect to that part of the Delaware River north of the

stone arch bridge of the Pennsylvania Railroad from Morrisville to Trenton[.]"4 The

Commonwealth and New Jersey defined the Bridge Commission's purposes as including "[t]he

acquisition, construction, administration, operation and maintenance of such port and terminal

facilities within the district as the commission may deem necessary to advance the interests of the

two states[.]"5

        The Commonwealth and New Jersey granted the Bridge Commission specific powers to

effect its purposes including the power "[t]o acquire, construct, rehabilitate, improve, maintain,

lease as lessor or as lessee, repair and operate, port and terminal facilities[.]" 6

       In addition to specific powers, the Commonwealth and New Jersey more broadly granted

the Bridge Commission the ability:



                                                    2
        To exercise all other powers, not inconsistent with the Constitutions of the States
        of Pennsylvania and New Jersey or of the United States, which may be reasonably
        necessary or incidental to the effectuation of its authorized purposes or to the
        exercise of any of the powers granted to the commission by this agreement or any
        amendment thereof or supplement thereto, except the power to levy taxes or
        assessments for benefits; and generally to exercise, in connection with its property
        and affairs and in connection with property under its control, any and all powers
        which might be exercised by a natural person or a private corporation in connection
        with similar property and affairs. 7

        The elected representatives' agreement, adopted in the Compact approved by Congress,

first grants the Bridge Commission the power to construct, operate, repair and maintain its

facilities. They then agreed the Bridge Commission has the right to "exercise all other powers"

not inconsistent with the United States Constitution or their states' Constitutions which may be

reasonably necessary or incidental to effect the Bridge Commission's authorized purposes of

maintaining its facilities as it deems necessary. This grant does not mention, let alone reserve, the

police power relating to the Bridge Commission's facilities. The Commonwealth and New Jersey

then agreed the Bridge Commission could generally exercise any and all powers which a natural

person or private corporation may exercise as to their property.

       But the Commonwealth and New Jersey knew of, and specifically reserved, police powers

for local municipalities relating to roads surrounding the bridges. The Compact granted the Bridge

Commission power to maintain streets and highways necessary to effect its purpose but required

the Bridge Commission seek consent from the governing body of the local municipality and be

subject to reasonable police regulations established by the local municipality:

       The commission may enter upon, use, occupy, enlarge, construct and improve, any
       street, road or highway, located within the limits of any municipality, and deemed
       by the commission to be necessary in connection with the acquisition, construction,
       improvement, maintenance or operation, of any bridge, owned or operated by the
       commission, or of any bridge approaches, bridge plazas, or approach highways to
       any such bridge, subject however to the consent of the governing body of such
       municipality, and to such reasonable police regulations as may be established by
       such governing body. 8


                                                 3
                                 The Scudder Falls Bridge Project

        The Bridge Commission maintains multiple bridges and roads along a 140-mile span of

the Delaware River between the Commonwealth and New Jersey. 9 One of those bridges, the

Scudder Falls Bridge, carries Interstate Highway 295 over the Delaware River and connects the

two states between Mercer County, New Jersey and Bucks County, Pennsylvania. 10 In 2002, the

Bridge Commission began discussing a project to replace the Scudder Falls Bridge which had

become "functionally obsolete." 11 The Bridge Commission invested over five hundred million

dollars into the Scudder Falls Bridge Project. 12

        As part of the project, the Bridge Commission began constructing new buildings in the

Commonwealth near the Scudder Falls Bridge in 2018. 13 The Bridge Commission constructed a

Bridge Monitoring Building and is near completing a new Administrative Building, a four-story

building in the Commonwealth where its employees will work. 14 Schindler Elevator Corporation

installed elevators in the buildings. 15 The new Administrative Building will replace the outdated

administrative facility in Morrisville, Pennsylvania. 16

       On November 5, 2018, the Commonwealth warned the Bridge Commission it failed to

apply for a building permit for the Administrative Building and must stop work until the

Commonwealth issues a permit.17 On November 30, 2018, the Bridge Commission told the

Commonwealth it "is not subject to the regulatory authority of the Commonwealth of

Pennsylvania" including the Commonwealth's Uniform Construction Code. 18

       On February 8, 2019, the Commonwealth confirmed its disagreement with the Bridge

Commission asserting the Commonwealth "has not surrendered its sovereign police power to

protect the safety, health and welfare of its citizens, and that, the Uniform Construction Code

mandates plans review and inspections of all building construction projects." 19 The



                                                    4
Commonwealth then declined to require a building permit after the Bridge Commission promised

it would hire a third-party inspection agency. 20 The Commonwealth conditioned its exception upon

the Bridge Commission providing inspection reports for the Administrative Building after

construction. 21   We have no basis to find the Commonwealth and Bridge Commission did not

effect this compromise.

                          Dispute over the elevator inspection and repair.

        But then the Bridge Commission needed to activate the elevators which leads to today's

dispute. On April 8, 2019, the Bridge Commission told Schindler to activate the elevators at the

Scudder Falls Project. 22 On May 1, 2019, Schindler asked the Commonwealth if it could activate

the elevators. 23 On May 2, 2019, Schindler's District Operations Manager Brandon Miskell told

the Bridge Commission the Commonwealth's Department of Labor and Industry inspector Ray

Adkins told him not to turn control of the elevators over to the Bridge Commission "due to the

ongoing jurisdictional issue regarding whether it is a federal or state project."24 Schindler placed

the elevators out of service the same day. 25 Schindler decided to follow this Commonwealth

inspector's advice rather than review federal law.

        On May 3, 2019, Bridge Commission employees attempted to put the Bridge Monitoring

Building's elevator back in service. 26 The elevator stopped working and Schindler refused to repair

the elevator. 27 The elevator remains unrepaired. 28

       The Bridge Commission's Executive Director Joseph Resta swears the lack of working

elevators will cause increased storage costs, delays on final completion of the project, and the

inability of staff to occupy the buildings. 29 The lack of elevators makes the Administrative

Building "partially inaccessible to handicapped persons." 30 The Bridge Commission cannot

complete construction of the Administrative Building without a working elevator. For example,



                                                  5
the furniture contractor refuses to install furniture on the upper floors if without a working

elevator. 31 The Bridge Commission scheduled furniture installation for July 29, 2019. 32

        Mr. Resta swears the delay in completing the Administrative Building will lead to a

"cascade" of delays in beginning other projects. 33 For example, the Bridge Commission will

demolish the Morrisville offices and reconstruct the building. 34 It cannot begin this project until it

completes the Administrative Building since the Morrisville employees will occupy this new

building. 35 Once it finishes the Morrisville project it will construct a maintenance facility in

Langhorne, Pennsylvania. 36 Mr. Resta swears delays in finishing the Administrative Building hold

up both projects. 37

        On July 9, 2019, the Bridge Commission sued the Secretary of the Commonwealth's

Department of Labor and Industry for declaratory and injunctive relief to enjoin the

Commonwealth from imposing its regulations on the Bridge Commission. 38 The Bridge

Commission alleges the Compact Clause precludes the Commonwealth from unilaterally imposing

its elevator inspection laws on the Bridge Commission without the express intent of the

Commonwealth's and New Jersey's legislatures.

       After filing the lawsuit, the Bridge Commission agreed to indemnify its contractors and

subcontractors while it resolved its disputes with the Commonwealth. 39 But on July 17, 2019,

Schindler told the Bridge Commission it would not enter an indemnity agreement and again

refused to activate or repair the elevators. 40 The elevators in the Administrative Building and the

Bridge Monitoring Building remain deactivated.

II.    Analysis.

       Facing delays in construction and confusion on the jobsite due to Schindler's decision to

follow a Commonwealth inspector's direction, the Bridge Commission moves to preliminarily



                                                  6
enjoin the Commonwealth's attempt to regulate the elevators in the Administrative Building and

the Bridge Monitoring Building. The Bridge Commission argues our Court of Appeals held a state

cannot impose its laws on the Bridge Commission under the Compact without the express intent

of the Commonwealth's and New Jersey's legislatures. It also argues it suffers irreparable harm

because the lack of working elevators causes a "domino effect" of construction delays in the

Scudder Falls Project and other future projects.

        The Commonwealth argues the Bridge Commission fails to show a likelihood of success

on the merits because the Commonwealth in entering the Compact did not cede its police power

to regulate entities within its borders-even entities governed by other sovereigns such as a bi-

state agency created by a Compact under the Constitution. It argues the Bridge Commission fails

to show irreparable harm because it could merely comply with state regulation.

        "A preliminary injunction is an extraordinary remedy that should be granted only if a party

shows: (1) a substantial likelihood of success on the merits; (2) that it will suffer irreparable harm

if the injunction is denied; (3) that granting preliminary relief will not result in even greater harm

to the nonmoving party; and (4) that the public interest favors such relief." 41 The Bridge

Commission bears the burden of proving each of the "first two 'most critical' factors[.]" 42 Only if

the Bridge Commission satisfies the first two factors do we consider "the remaining two factors

and determine[] in [our] sound discretion if all four factors, taken together, balance in favor of

granting the requested preliminary relief." 43

       A.      The Bridge Commission preliminarily shows a substantial likelihood of
               success on the merits on the elevator inspections.

       The Bridge Commission must show a substantial likelihood of success on the merits of its

claims. To establish a likelihood of success, the Bridge Commission must "produce sufficient




                                                   7
evidence to satisfy the essential elements of the underlying cause of action." 44 It need only prove

a '"prima facie case,' not a 'certainty' [it will] win." 45

        "A showing that is 'significantly better than negligible but not necessarily more likely than

not' is sufficient to obtain preliminary injunctive relief." 46 "We do not require that the right to a

final decision after trial be 'wholly without doubt'; the movant need only show a 'reasonable

probability' of success."47      To determine whether the Bridge Commission demonstrates a

likelihood of success on the merits, we must "examine the legal principles controlling the claim

and the potential defenses available to the opposing party."48

        The Bridge Commission argues it will succeed because our Court of Appeals held under

the Compact Clause the Commonwealth and New Jersey must exhibit "express intent" to apply its

laws to the Bridge Commission. 49 It argues as a congressionally-approved "bi-state entity"-much

like a federal agency-a state cannot unilaterally impose its regulations on the Bridge

Commission.

                1.      The Commonwealth and New Jersey entered a Compact creating the
                        Bridge Commission.

       The Compact Clause of the United States Constitution governs the Bridge Commission.

The Commonwealth and New Jersey created the Bridge Commission in 1934 as a "bi-state entity"

under the Compact Clause of the United States Constitution. 50 The Compact Clause provides "[n]o

State shall, without the Consent of Congress ... enter into any Agreement or Compact with another

State[.]" 51 Congress approved the Compact in 1935. 52

       The Commonwealth and New Jersey created the Bridge Commission in 1934 to "operate

bridges spanning the Delaware River" between the two states. 53 States may agree under the

Compact Clause to form a "bi-state entity" like the Bridge Commission to address "interests and

problems that do not coincide nicely ... with State lines." 54 By creating the Bridge Commission,


                                                   8
the Commonwealth and New Jersey "each surrendered a portion of their sovereignty over certain

Delaware River bridge operations in order to better serve the regional interest." 55 The Bridge

Commission's powers and duties "are framed entirely by the Compact." 56

                2.      States may not impose its construction codes on federal agency
                        buildings.

        The Commonwealth seeks to impose its elevator safety regulations on the Bridge

Commission. The Commonwealth's General Assembly granted its Department of Labor and

Industry authority to inspect elevators in buildings located in the Commonwealth. 57 Section 405

of the Pennsylvania Code governs elevator inspections. 58 The Department of Labor and Industry

requires a property owner "apply to the Department for a permit before the construction, alteration,

replacement or repair of an elevator or lifting device." 59 The Department then grants or denies the

permit within thirty days of the application. 60

       The Bridge Commission argues because Congress approved its Compact, we treat it like a

federal agency. States cannot impose safety and inspection regulations on federal buildings or

property. Congress instead provides federal agencies must comply with federal building codes.

When constructing buildings, Congress mandates federal agencies comply with "nationally

recognized model building codes and with other applicable nationally recognized codes, including

electrical codes, fire and life safety codes, and plumbing codes, as the Administrator decides is

appropriate." 61 Congress requires federal agencies consult with the state where the building is

located. 62 While federal agencies must give state officials' recommendations "due consideration,"

the agencies need not implement recommendations. 63

       We agree the Bridge Commission resembles a federal agency. Congress approved the

Compact. The Bridge Commission is governed by the Compact and is analogous to a federal

agency. In other words, governed by another sovereign.


                                                   9
                3.   The Commonwealth fails to show we can read a reservation of police
                     powers into the Compact allowing it to impede progress on the Bridge
                     Commission's elevators.

        Faced with the Compact's governing language, the Commonwealth must then argue the

Compact allows it to exercise a police power to interfere with elevator operations in the Bridge

Commission's buildings. The Commonwealth argues the terms of the Compact allow it to regulate

the Bridge Commission's elevators. It argues because our Court of Appeals held "[i]nterstate

compacts are construed as contracts under the principles of contract law," 64 we look at the

Compact's terms to determine the scope of the Bridge Commission's powers. The Commonwealth

argues under the Compact, the two states only grant the Bridge Commission "powers which might

be exercised by a natural person or a private corporation in connection with similar property and

affairs," and a natural person or corporation cannot self-regulate. 65

        But the Commonwealth only provides part of the the Compact. The Compact first provides

the Bridge Commission with the power "[t]o acquire, construct, rehabilitate, improve, maintain,

lease as lessor or as lessee, repair and operate, port and terminal facilities[.]" 66

        The Compact then later provides, in full:

        To exercise all other powers, not inconsistent with the Constitutions of the States
        of Pennsylvania and New Jersey or of the United States, which may be reasonably
        necessary or incidental to the effectuation of its authorized purposes or to the
        exercise of any of the powers granted to the commission by this agreement or any
        amendment thereof or supplement thereto, except the power to levy taxes or
        assessments for benefits; and generally to exercise, in connection with its property
        and affairs and in connection with property under its control, any and all powers
        which might be exercised by a natural person or a private corporation in connection
        with similar property and affairs. 67

        The Commonwealth ignores the specific grant of power to construct, maintain, repair, and

operate its terminal facilities.   It then ignores the first part of the later provision granting the

Bridge Commission "all other powers, not inconsistent with the Constitutions of the States of



                                                   10
Pennsylvania and New Jersey or of the United States, which may be reasonably necessary or

incidental to the effectuation of its authorized purposes[.]"68 One authorized purpose in the

Compact is "[t]he acquisition, construction, administration, operation and maintenance of such

port and terminal facilities within the district as the commission may deem necessary to advance

the interests of the two States[.]"69 The Commonwealth and New Jersey also granted the Bridge

Commission specific power "[t]o acquire, construct, rehabilitate, improve, maintain, lease as lessor

or as lessee, repair and operate" its facilities. 70 Thus, the power to inspect and regulate its elevators

effects the Bridge Commission's purposes to maintain its facilities, including the Administrative

Building and Bridge Monitoring Building at the Scudder Falls Project. The Commonwealth's

argument the two states did not grant the Bridge Commission power to regulate elevators at the

Scudder Falls Project fails.

       The Commonwealth argues the second clause granting powers exercised "by a natural

person or a private corporation" limits the first clause. Even assuming we looked beyond the

specific grant of power to construct, operate, repair, and maintain its facilities and were left only

with the later grant of power, the word "and" connects these clauses in the later grant. The

Commonwealth and New Jersey did not restrict the Bridge Commission's powers to those powers

"which might be exercised by a natural person or a private corporation in connection" with its

property.

       The Commonwealth argued at our hearing although the two states granted the Bridge

Commission power, it did not cede its police power to regulate the Bridge Commission's elevators.

But the Commonwealth improperly reads in a limitation the Bridge Commission may exercise

powers "not inconsistent" with the Commonwealth's police powers.




                                                   11
         The Commonwealth's argument fails. This language does not exist in the Compact. As our

Court of Appeals cautioned in interpreting the Compact, we "may not read into [the Compact]

language or intent that is simply not there." 71 The Commonwealth and New Jersey granted the

Bridge Commission "all other powers, not inconsistent with the Constitutions of the States of

Pennsylvania and New Jersey or of the United States[.]"72 The Supreme Court instructed when

interpreting a contract, language in the contract "presumably takes its ordinary meaning[.]" 73 The

Supreme Court employs the same rules when interpreting statutory language. 74 The ordinary

meaning of "all other powers" does not provide a limitation retaining the Commonwealth's police

power.

         Another provision in the Compact undermines the Commonwealth's argument. The

Commonwealth and New Jersey granted the Bridge Commission power to:

         enter upon, use, occupy, enlarge, construct and improve, any street, road or
         highway, located within the limits of any municipality, and deemed by the
         commission to be necessary in connection with the acquisition, construction,
         improvement, maintenance or operation, of any bridge, owned or operated by the
         commission, or of any bridge approaches, bridge plazas, or approach highways to
         any such bridge, subject however to the consent of the governing body of such
         municipality, and to such reasonable police regulations as may be established by
         such governing body. 75

         The Compact is not ambiguous. The Commonwealth and New Jersey agreed its local

municipalities retained police power to regulate the streets, roads, highways, bridge approaches,

bridge plazas, and approach highways despite granting the Bridge Commission power to alter these

thoroughfares to effect its purposes. The Commonwealth and New Jersey understood how to

reserve police power and did it expressly by reserving police power relating to streets and roads.

The Commonwealth cannot credibly argue the two states knew how to reserve police power in one

section of the Compact but failed to do so in another section. 76




                                                 12
               4.      We do not look at course of performance because the Commonwealth
                       fails to show the Compact contains ambiguous terms.

        The Commonwealth argues the Bridge Commission acquiesced to the Commonwealth's

regulations, showing a "course of performance" which would define the terms in the Compact

when interpreted as a contract. We treat compacts "as contracts under the principles of contract

law." 77 We first look at "the express terms of the Compact as the best indication of the intent of

the parties[.]" 7s If the terms are ambiguous, we may look at extrinsic evidence including "the

parties' course of performance under the Compact[.]',79

       But we can only look at extrinsic evidence if the terms of the Compact are ambiguous. The

Commonwealth fails to identify ambiguous language in the Compact. We independently find no

ambiguous language. "All other powers" takes its ordinary meaning: all powers, including any

police power the Commonwealth unsuccessfully claims it retained.

       The Commonwealth fails to show it retained police power to regulate the Bridge

Commission's elevators. We decline to add language not agreed by the elected officials of the

Commonwealth and New Jersey.

               5.     We agree with courts rejecting attempts to impose state law on bi-state
                      entities created under the Compact Clause.

                      a.     Our Court of Appeals rejected an attempt to impose New
                             Jersey's labor laws on the Bridge Commission.

       As the Commonwealth and New Jersey did not in its Compact retain police power to

regulate the Bridge Commission, the Bridge Commission argues neither state can impose its

regulations on the Bridge Commission without "express consent" of both states' legislatures.so In

Operating Engineers, an engineers' union sued the Bridge Commission in federal court for

injunctive relief compelling the Bridge Commission comply with New Jersey collective bargaining

laws. st The District Court for the District ofNew Jersey granted the Bridge Commission summary

                                               13
judgment holding the states' legislatures did not express "a clear intent to impose their labor laws

upon the Commission." 82

        Our Court of Appeals held it would not impose state collective bargaining laws on the

Bridge Commission absent both states' "express intent to amend the Compact or apply their

collective bargaining laws to the Commission's employees." 83 The court explained the Compact

did not address Bridge Commission employees' right to collectively bargain. The union argued

because the Commonwealth and New Jersey passed similar labor laws allowing collective

bargaining, the states intended amendment to the Compact applying these laws.

        The Court of Appeals explained no language in the Compact permitted the Commonwealth

and New Jersey to amend the Compact by enacting similar legislation. The court also found no

language in the Compact allowing one state to modify the Compact by passing legislation

"concurred in" by the other state. 84 The court refused to adopt the union's argument the states

passing similar legislation showed intent to imply the legislation to the Bridge Commission. 85

Neither the Compact nor the Commonwealth's and New Jersey's labor laws contained "express

legislative intent" to apply the labor laws to the Bridge Commission. 86 The Court of Appeals

further cautioned against implying intent to apply state law since a "bi-state entity" like the Bridge

Commission "[is] not subject to the unilateral control of any one of the States that compose the

federal system." 87 Without express "legislative intent" of both states to impose New Jersey's labor

laws on the Bridge Commission, our Court of Appeals affirmed the district court's grant of

summary judgment to the Bridge Commission. 88

                       b.      The New Jersey Supreme Court rejected an attempt to impose
                               New Jersey building code regulations on a bi-state entity.

       Recognizing Operating Engineers involved state labor statutes, the Bridge Commission

argues the Compact Clause also bars application of state regulations concerning construction


                                                 14
codes. 89 In Eastern Paralyzed Veterans Ass'n, Inc. v. City of Camden, the Delaware River Port

Authority, a bi-state entity created by compact, and the Camden Housing Authority planned to

construct a transit terminal to operate a regional train service crossing the Delaware River between

the Commonwealth and New Jersey. 90 A veterans association sued arguing the Port Authority must

submit to the New Jersey Uniform Construction Code requiring it install an elevator in the terminal

for handicapped persons. 91 The New Jersey trial court granted summary judgment for the veterans

association holding the Port Authority must submit to New Jersey's Construction Code. The

appellate court affirmed.

       The New Jersey Supreme Court reversed explaining the Commonwealth and New Jersey

created the Port Authority under Compact as a "bi-state entity" meaning neither state "can

unilaterally impose additional duties, powers or responsibilities upon the Authority." 92 Neither the

Commonwealth nor New Jersey could impose regulations on the Port Authority unless both states

expressly agreed. 93 While the New Jersey legislature provided its Construction Code applied to bi-

state entities, the court held it would not impose the Construction Code without a similar express

statement of intent from the Pennsylvania General Assembly. 94

       The Bridge Commission shows a substantial likelihood of success on its claims. Our Court

of Appeals explained the Commonwealth and New Jersey cannot impose state law on the Bridge

Commission without "express intent" of both states' legislatures to bind the Bridge Commission. 95

We find no express statement of intent from the states' legislatures to impose the Commonwealth's

elevator safety regulations on the Bridge Commission. Even assuming the Commonwealth could

adduce an express statement of intent from its General Assembly, the nature of the Commission

as a "bi-state entity" means the Commonwealth cannot "unilaterally impose additional duties,




                                                15
powers or responsibilities upon" the Bridge Commission. 96 The Bridge Commission shows a

substantial likelihood of success on the merits of its claims.

           In its motion for a preliminary injunction, the Bridge Commission describes the

Commonwealth's attempts to regulate the Bridge Commission's elevators in its Administrative

Building and Bridge Monitoring Building. 97 It does not address the Commonwealth's attempts to

regulate other parts of the Scudder Falls Project. Thus, we limit injunctive relief to the

Commonwealth's attempts to regulate or interfere with the operation of the Bridge Commission's

elevators in the Administrative Building and the Bridge Monitoring Building.

          B.     The Bridge Commission shows irreparable harm.

          The Bridge Commission must show "it will suffer irreparable harm if the injunction is

denied." "A plaintiff has the burden of proving a 'clear showing of immediate irreparable

injury. "' 98 Further, "[t]he 'requisite feared injury or harm must be irreparable-not merely serious

or substantial,' and it 'must be of a peculiar nature, so that compensation in money cannot atone

for it. "' 99

          The Bridge Commission argues delays in a construction project causing a "domino effect"

of further delays constitute irreparable harm. 100 In Transcontinental, a gas company sued to

condemn landowners' property for construction of a gas pipeline in Pennsylvania. 101 Several

landowners objected to the pipeline's construction. The company moved for a preliminary

injunction for immediate possession of the landowners' property. The company argued the delays

in construction constituted irreparable harm. 102

          The district court agreed with the company. 103 Company representatives testified "every

delay" in the construction process has a "domino effect" delaying the project further. 104 The

company adduced evidence of contracts to provide gas by a certain date. Representatives also



                                                    16
testified the company needed possession of the property to complete surveys before beginning

construction. The company could only perform environmental surveys at a particular time of the

year and further delay push back environmental surveys to the following year. They also testified

the company would lose $500,000 per month, and delay revenue of $33,000,000 per month if the

court did not order injunctive relief. The court explained "untimeliness" causes irreparable harm

in pipeline construction projects:

        The magnitude of the Project requires a complex and coordinated construction
        process, with work activities being performed in sequential phases. Each piece of
        the construction puzzle depends on the prior piece timely placed. Untimeliness in
        one small part of this enormous project would result in a domino effect on the
        timeliness of all other areas of the project. 105

        Like the company in Transcontinental, the Bridge Commission shows irreparable harm.

Schindler will not activate the Bridge Commission's elevator in the Administrative Building. The

Bridge Commission argues without its elevator, it cannot finish construction on the Administrative

Building. Without the Administrative Building, it cannot demolish and reconstruct the Morrisville

office, which affects the commencement of the Langhorne building. 106 The Bridge Commission

shows Schindler's refusal to activate the elevators causes a "domino effect" on the timeliness of

other projects.

        The Commonwealth argues the Bridge Commission fails to show irreparable harm because

it can occupy its current administrative building in Morrisville. 107 But the Commonwealth ignores

the fact without a working elevator, the Bridge Commission cannot complete construction of the

new Administrative Building, causing a "domino effect" delaying further Bridge Commission

projects.

        The Commonwealth also argues the Bridge Commission seeks "Schindler Elevator, a third

party to this litigation, be compelled to place the Commission's elevators in service." 108 It argues



                                                 17
it approved Schindler to install the elevator, but the Bridge Commission creates its own harm "in

refusing to allow the [the Commonwealth] to inspect the elevator[.]" 109 But the Bridge

Commission seeks an order "enjoining [the Commonwealth]'s enforcement of state-based laws

and regulations against the Commission." 110 We do not enjoin Schindler's conduct in granting

injunctive relief. The Bridge Commission alleges Schindler refuses to activate the elevators under

the Commonwealth's order. By enjoining the Commonwealth from interfering with the Bridge

Commission's elevator operations, the Commonwealth no longer has a basis for binding

Schindler's conduct. The Commonwealth's arguments fail.

          The Bridge Commission shows irreparable harm necessary for preliminary injunctive

relief.

          C.     Preliminary injunctive relief will not result in greater harm to the Department.

          We also examine whether "granting preliminary relief will not result in even greater harm

to" the Commonwealth. The Bridge Commission argues the Commonwealth has no interest in

unconstitutionally applying its regulations. We agree. In Chamber of Commerce of US. v.

Edmondson, Oklahoma passed a law regulating employment of illegal immigrants. 111 Several

chambers of commerce sued Oklahoma to enjoin enforcement arguing federal law preempts the

Oklahoma immigration law. 112 The Court of Appeals found Oklahoma would suffer no harm with

an injunction explaining a state "does not have an interest in enforcing a law that is likely

constitutionally infirm." 113

          The Bridge Commission argues the Commonwealth has no interest in enforcing its

regulations against the Bridge Commission in violation of federal law and the Constitution. 114 If

the Commonwealth's and New Jersey's legislatures did not expressly allow the Commonwealth

to impose its regulations on the Bridge Commission, the Commonwealth's actions violate the



                                                 18
    constitutional doctrine "bistate entities ... are not subject to the unilateral control of any one of

    the States that compose the federal system." 115 We agree with the Bridge Commission. The

    Commonwealth fails to show both states' express intent to bind the Bridge Commission to the

Commonwealth's elevator safety regulations. The Commonwealth suffers no harm from its

inability to impose its elevator safety regulations in violation of the Constitution.

           D.      The public interest favors injunctive relief.

           The Bridge Commission must show "the public interest favors" a preliminary injunction.

"As a practical matter, if a plaintiff demonstrates both a likelihood of success on the merits and

irreparable injury, it almost always will be the case that the public interest will favor the

plaintiff." 116 The Bridge Commission argues the public interest favors a preliminary injunction as

both the Commonwealth and New Jersey agreed in the Compact "[i]t is highly desirable that there

be a single agency for both States empowered to further the transportation interests of these States

with respect to that part of the Delaware River[.]" 117 We agree. The Commonwealth did not retain

police power to regulate the Bridge Commission. Without an express statement oflegislative intent

from both states' legislatures, the Commonwealth and New Jersey intended the Bridge

Commission act as the sole agency to construct, operate, and maintain bridges over the Delaware

River. The public interest supports upholding the two states' agreement.

III.       Conclusion.

          In an accompanying Order, we grant the Bridge Commission's Motion for a preliminary

injunction.




1
    ECF Doc. No. 10-2 ~ 3.
2
    Id at~ 4.


                                                    19
3 36 Pa. Stat. Ann. § 3401; N.J. Stat. Ann.§ 32:8-1. Both Pennsylvania and New Jersey codified
the Compact in their statutory codes. For ease ofreference, we cite to Pennsylvania's statute.

4
     Id § 3401, Preamble.
5
     Id § 3401, Art. l(f).
6
     Id § 3401, Art. Il(q).
7
     Id. § 3401, Art. Il(p).
8
     Id. § 3401, Art. X(d).
9
     ECF Doc. No. 10-2 ,r 4.

10
     Id at ,r 6.
11
     Id at ,r 11.
12
     Id. at ,r 6.

t3   Id

14
     Id at ,r 7.
15
     Id at,r9.
16
     Id. at ,r 7.
17
     ECF Doc. No. 12-2 ,r,r 9-10.

18
     Id.at,rll.

19
     Id. at ,r 13.
20
     Id. at ,r 14.
21
     Id. at ,r 15.
22
     Id. at ,r 25.
23
     Id. at ,r 26.
24
     ECF Doc. No. 14-1 ,r,r 5-6.

25
     Id. at ,r 9.
                                             20
26
     ECF Doc. No. 12-2 ,-r 28.

27
     ECF Doc. No. 14-1 ,-r,-r 10-11.

28
     Id. at ,-r 11.
29
     ECF Doc. No. 10-2 ,-r 15.

30
     Id. at ,-r 12.
31
     Id. at ,-r 14.
32
     Id. at ,-r 14.
33
     Id. at ,-r 16.
34
     Id. at ,-r 17.

35   Id.

36
     Id. at ,-r 18.
37
     Id. at ,-r 20.
38
     ECF Doc. No. 1.

39
     ECF Doc. No. 10-2 ,-r 21.

40
     Id. at ,-r 22.
41
  Youtie v. Macy's Retail Holding, Inc., 653 F. Supp. 2d 612, 627 (E.D. Pa. 2009); see A.N By &
Through Niziolek v. Upper Perkiomen Sch. Dist., 228 F. Supp. 3d 391,396 (E.D. Pa. 2017).

42
     Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017).



44
  Borough v. Middletown Water Joint Venture LLC, No. 18-861, 2018 WL 3473972, at *5 (M.D.
Pa. July 19, 2018) (citing Punnett v. Carter, 621 F.2d 578, 582-83 (3d Cir. 1980)).

45
 Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017) (quoting Highmark, Inc. v.
UPMC Health Plan, Inc., 276 F.3d 160, 173 (3d Cir. 2001)).

46  Middletown Water             Joint   Venture   LLC,   2018   WL   3473972,   at   *5   (quoting
Reilly, 858 F.3d at 179).


                                                    21
47
     Issa, 847 F.3d at 131 (quoting Punnett, 621 F.2d at 583).

48
     Middletown Water Joint Venture LLC, 2018 WL 3473972, at *5.

49
  Int'! Union of Operating Eng'rs, Local 542 v. De. River Joint Toll Bridge Comm 'n, 311 F.3d
273, 280 (3d Cir. 2002).

50
     ECF Doc. No. 10-2 ,i 3.

51
     U.S. Const. art. I, § 10, cl. 3.

52
     Operating Eng'rs, 311 F.3d at 274.

53   Id. (citing 36 Pa. Stat. Ann.§ 3401; NJ. Stat. Ann.§ 32:8-1).

54
     Id. at 275 (quoting Hess v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 40 (1994)).

55   Id. at 276.
56
     Id. at 274.

57
     35 Pa. Stat. Ann.§ 7210.105(c).

58
     34 Pa. Code § 405.1.

59   Id. § 405.3(a).

60
     Id. § 405.3(e).
61
     40 U.S.C. § 3312(b).

62
     Id.§ 3312(d)(l)(A).

63
     Id. § 3312(e).

64
  Wayne Land & Mineral Grp. LLC v. De. River Basin Comm 'n, 894 F.3d 509, 527 (3d Cir. 2018)
(quoting Tarrant Reg'! Water Dist. v. Herrmann, 569 U.S. 614, 628 (2013)).

65
     36 Pa. Stat. Ann.§ 3401, Art. II(p).
66
     Id. § 3401, Art. Il(q).




                                                 22
 69
      Id § 3401, Art. I(f).

 70
      Id § 3401, Art. II(q).
 71
      Operating Eng'rs, 311 F.3d at 280.
 72
      Id. § 3401, Art. II(p).
 73
      DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463,469 (2015).
 74
   Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251 (2010) "[W]e begin by analyzing
the statutory language, 'assum[ing] that the ordinary meaning of that language accurately
expresses the legislative purpose."').
75
      36 Pa. Stat. Ann.§ 3401, Art. X(d).
76
   See In re New Valley Corp., 89 F.3d 143, 149 (3d Cir. 1996) ("A court cannot interpret words
in a vacuum, but rather must carefully consider the parties' context and the other provisions in the
plan."); see, e.g., Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469,497 (1992) (explaining
Congress's use in one section of a statute of the term "employee" and the term "person entitled to
compensation" which courts had interpreted more narrowly shows "Congress intended the two
terms to have different meanings").
77
      Wayne Land, 894 F.3d at 527 (quoting Herrmann, 569 U.S. at 628).
78
      Id. (quoting Herrmann, 569 U.S. at 628).

19    Id.

80
      Operating Eng'rs, 311 F.3d at 274.
81
      Id. at 275.
82
      Id. at 274.
83
      Id. at 280.

84    Id



86
     Id. at 281.
87
     Id. (quoting Hess, 513 U.S. at 42).
88
     Id. at 276.
                                                 23
 89
      ECF Doc. No. 10-1, at p. 5.

90
      545 A.2d 127, 128 (N.J. 1988).

91
      Paralyzed Veterans, 545 A.2d at 130.
92
      Id. (quoting Nardi v. Delaware River Port Auth., 490 A.2d 949,950 (Pa. Cmmw. Ct. 1985)).

93
      Id. at 132.

94
      Id. at 134.

95
      Operating Eng'rs, 311 F.3d at 280.
96
      Paralyzed Veterans, 545 A.2d at 130 (quoting Nardi, 490 A.2d at 950).
97
      ECF Doc. No. 10-1, at pp. 3-4.

98
   ECRlv. McGraw-Hill, Inc., 809 F.2d 223,226 (3d Cir. 1987) (quoting Continental Group, Inc.
v. Amoco Chemicals Corp., 614 F.2d 351, 359 (3d Cir.1980)).
99
      Id. (quoting Glasco v. Hills, 558 F.2d 179, 181 (3d Cir.1977)).
100
  Transcon. Gas Pipe Line Co., LLC v. Permanent Easement for 2.14 Acres, No. 17-1725, 2017
WL 3624250, at *1 (E.D. Pa. Aug. 23, 2017).

IOI   Id.

102
      Id. at *8.

103   Id.

104   Id.

105
      Id. at *8-9.
106
      ECF Doc. No. 10-2 ,r,r 17-18.

107
      ECF Doc. No. 12, at p. 17.

108
      Id. at p. 18.

109   Id.

110
      ECF Doc. No. 10 ,r 1.


                                                   24
111
      Chamber of Commerce of US. v. Edmondson, 594 F.3d 742, 750 (10th Cir. 2010).

112   Id.

113
      Id. at 771.
114
      ECF Doc. No. 10-1, at p. 9.

115
      Hess, 513 U.S. at 42.
116
   Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421, 1427 n.8 (3d Cir.
1994).

117
      36 Pa. Stat. Ann.§ 3401; N.J. Stat. Ann.§ 32:8-1.




                                                25
